Dismiss and Opinion Filed January 31, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00053-CR

                          RAY TREVINEO MARTINEZ, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F13-33091-I

                              MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Myers and Evans
                                Opinion by Chief Justice Wright
       Ray Trevineo Martinez pleaded guilty to felony driving while intoxicated and pleaded

true to two enhancement paragraphs. Pursuant to a plea agreement, the trial court assessed

punishment at twenty-five years’ imprisonment. Appellant waived his right to appeal as part of

the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The

trial court certified both that the case involves a plea bargain and appellant has no right to appeal

and that appellant waived his right to appeal. See TEX. R. APP. P. 25.2(a)(2), (d); Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005).
           We dismiss the appeal for want of jurisdiction.1



                                                                            /Carolyn Wright/
                                                                            CAROLYN WRIGHT
                                                                            CHIEF JUSTICE


Do Not Publish
TEX. R. APP. P. 47
140053F.U05




     1
       The section of the trial court’s judgment dealing with the enhancement paragraphs has “n/a” as to both the pleas and findings. Based on
the documents before the Court, the “n/a” notations are incorrect. Ordinarily, the Court would modify the judgment to correct the clerical errors.
However, because we have no jurisdiction over the appeal, we cannot modify the judgment. The error can be corrected by the trial court with a
judgment nunc pro tunc.



                                                                      –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RAY TREVINEO MARTINEZ, Appellant                   On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
No. 05-14-00053-CR        V.                       Trial Court Cause No. F13-33091-I.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered January 31, 2014




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–